Citation Nr: 0302515	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  96-41 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for hypertension.  

2.	Entitlement to service connection for degenerative joint 
disease.  

3.	Entitlement to service connection for a gastrointestinal 
disorder.

4.	Entitlement to service connection for a disability 
manifested by chest pain.  

5.	Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder.  

6.	Entitlement to an effective dated earlier than October 
1, 1996, for an award of a total rating based on 
individual unemployability due to service connected 
disability.  




REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in August 1998 and 
December 2000.  


FINDINGS OF FACT

1.	Hypertension was not evident during service or until many 
years thereafter and is not shown to have been caused by 
any in-service event or related to any service connected 
disability.

2.	Degenerative joint disease was not evident during service 
or until many years thereafter and is not shown to have 
been caused by any in-service event or related to any 
service connected disability.

3.	A gastrointestinal disorder was not evident during service 
or until many years thereafter and is not shown to have 
been caused by any in-service event or related to any 
service connected disability.

4.	A disability manifested by chest pain was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event or 
related to any service connected disability.

5.	The veteran's post-traumatic stress disorder has been 
primarily manifested by anxiety, impaired impulse control, 
and depression; the disability associated with these 
symptoms since January 1995 has been consistently mild to 
moderate in severity.

6.	From January 1995 to November 7, 1996, the veteran's 
service connected post-traumatic stress disorder did not 
result in severe impairment of the ability to establish 
and maintain effective or favorable relationships with 
people.  The psychoneurotic symptoms were not of such 
severity and persistence that there was severe impairment 
in the ability to obtain or retain employment.

7.	Since November 7, 1996, the veteran's service connected 
post-traumatic stress disorder has not been shown to cause 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

8.	The veteran submitted an informal claim for a total rating 
on the basis of individual unemployability on February 
1996; unemployability was demonstrated on September 23, 
1996.  


CONCLUSIONS OF LAW

1.	Hypertension was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2002).  

2.	Degenerative arthritis was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002).  

3.	A gastrointestinal disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.310 (2002).

4.	A disability manifested by chest pain was neither incurred 
in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.310 (2002).

5.	The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder, since January 1995, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Code 9411 (1994 & 2002).  

6.	The proper effective date for an award of a total rating 
by reason of individual unemployability due to service 
connected disability is September 23, 1996.  38 U.S.C.A. § 
1155, 5110(a)(b); 38 C.F.R. §§ 3.157(b), 3.340, 3.400(o), 
4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well- grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating actions, and 
were provided a Statement of the Case for the issues and 
Supplemental Statements of the Case.  In addition, the Board 
remanded the case in August 1998 and December 2000.  On the 
occasion of latter remand, the Board instructed the RO to 
provide the veteran with notification of the provisions of 
the VCAA.  This was accomplished in February 2001.  In April 
2001, the veteran responded that he did not have additional 
evidence that should be obtained.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It appears 
that there is no additional evidence that could or should be 
obtained, regardless of which party would be responsible for 
submitting the evidence.  

Service Connection

The veteran is claiming service connection for several 
disabilities, both as a direct result of his military 
service, and as being proximately caused by or aggravated by 
his service connected disorders.  The record shows that 
service connection is currently in effect for post-traumatic 
stress disorder, evaluated as 50 percent disabling; the 
residuals of a shell fragment wound of the right buttock, 
involving muscle group XVII and retained metallic foreign 
body, evaluated as 20 percent disabling; the residuals of a 
shell fragment wound of the right leg involving muscle group 
XI, with retained foreign body, evaluated as 20 percent 
disabling; diabetes mellitus, evaluated as 20 percent 
disabling, the postoperative residuals of an exploratory 
laparotomy for shell fragment wound of the right flank, with 
retained foreign body in the liver, evaluated as 10 percent 
disabling; and residuals of a shell fragment wound of the 
left buttock, with retained foreign body, evaluated as 10 
percent disabling.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  In addition, certain chronic diseases, 
including arthritis and hypertension, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the issue of service connection for hypertension 
and service connection for a disability manifested by chest 
pain, it is noted that service medical records show that the 
blood pressure readings taken during service were normal.  
There were no complaints or manifestations of chest wall 
pain.  On examination for separation from service his blood 
pressure reading was 146/84.  An examination was conducted by 
VA in October 1970.  At that time, his blood pressure was 
reported to be 120/70 on examination, but 146/106 while his 
EKG study was being performed.  A subsequent study performed 
in May 1978 showed the veteran's blood pressure reading to be 
130/80.  VA outpatient treatment records show elevated blood 
pressure readings beginning in 1979.  

(Hypertension is persistently high arterial blood pressure 
with suggested threshold levels starting at 140 mm/Hg 
systolic and 90 mm/Hg diastolic.  Dorland's Illustrated 
Medical Dictionary 799 (27th ed. 1988).)  

An examination was conducted by VA in May 1994.  At that 
time, it was noted that the veteran had a ten-year history of 
vague tenderness and a sense of soreness across the entire 
chest.  The pain came and went and was aggravated by heavy 
lifting.  On objective examination, general intercostal 
tenderness, most marked over the upper anterior chest wall, 
was found.  The diagnosis was atypical chest pain related to 
chest wall, intercostal myalgia.  

An examination was conducted by VA in October 1999.  At that 
time, the examiner indicated that the veteran's blood 
pressure was normal in 1978 and that, beginning in October 
1979 there were multiple measurements of his blood pressure 
that were elevated.  The veteran also had chest pain that had 
been clearly documented to be non-anginal chest wall pain on 
numerous occasions.  

In an attempt to ascertain whether the veteran's hypertension 
was first manifested within one year of discharge from 
service, additional medical opinions were requested.  In 
April 2002, a VA examiner rendered an opinion that the 
veteran's hypertension was primary and unrelated to his 
service-connected post-traumatic stress disorder.  In a June 
2002 opinion, a VA examiner stated the veteran had chest pain 
that was documented to be chest wall pain from the 
musculoskeletal tissues in the chest wall, but not the heart.  
There was no evidence that the veteran had heart disease.  
The veteran did have hypertension, and the single reference 
found during an EKG study in October 1970 was noted.  It was 
further noted that subsequent readings were noted to be in 
the normal range until 1979, at which time the veteran 
clearly developed hypertension that required treatment.  It 
was the examiner's opinion that the EKG interpretation in 
1970 was nonspecific and should not be taken as primae 
fasciae evidence of heart disease.  In fact, the examiner 
stated, most experienced cardiologists and 
electrocardiographers would consider that the EKG in 1970 to 
be normal and there were nothing about the EKG could be 
considered diagnostic of heart disease.  

The veteran's chest wall pain and hypertension were not 
manifested during service.  There are no medical opinions of 
record that indicate that the chest wall pain is related to 
service or to the shell fragment wounds for which service 
connection has been established.  The medical opinions of 
record are to the effect that the hypertension is not related 
to service, or to his service connected disabilities.  While 
the veteran has given sworn testimony to the effect that he 
believes that there is a relationship between service, or his 
service-connected disabilities, and his chest wall pain and 
hypertension, it is noted that he is a layman, and, as such, 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

There is one isolated elevated blood pressure reading within 
one year of the veteran's separation from service.  In order 
to ascertain whether this was a true manifestation of 
essential hypertension, a medical opinion was sought.  This 
opinion, rendered in June 2002, was to the effect that it was 
not.  The reasons for this are given in detail and found to 
be credible.  As there is no evidence that the veteran 
manifested persistent high blood pressure that could be 
diagnostic of hypertension within one year of his discharge 
from service, service connection for hypertension on a 
presumptive basis is not warranted.  

Regarding the issue of service connection for arthritis, it 
is noted that the service medical records do not show 
complaints or manifestations of joint pain.  Degenerative 
joint disease of the wrists, elbows, shoulders, cervical 
spine and lumbosacral spine, related to degenerative 
arthritis was found on examination by VA in May 1994.  No 
relationship between this arthritis and the veteran's period 
of active duty or with his service-connected disabilities was 
reported.  Neither is there a medical opinion to this effect 
found in any of the medical evidence of record.  As there is 
no indication that the veteran's arthritis is related to 
service or to a service connected disability, service 
connection is not warranted.  

The veteran also claims service connection for a 
gastrointestinal disorder that he believes is related to his 
service connected shell fragment wound residuals.  Review of 
the record shows that the veteran had complaints of abdominal 
pain on several occasions during 1970, while on active duty.  
On examination for separation from service, he reported 
occasional left flank pain.  Clinical evaluation of the 
abdomen was normal.  On examination by VA in October 1970, 
the veteran had vague gastrointestinal complaints, with a 
normal gastrointestinal examination.  No chronic disability 
was described.  

The veteran has been afforded several more examinations by VA 
to attempt to ascertain the etiology of his gastrointestinal 
complaints.  In May 1994, he was evaluated and, at that time, 
complained of excessive flatulence and eructations of sour 
gas over the past 24 years.  He was not able to associate 
these symptoms with any particular type of food.  He had had 
several upper gastrointestinal series studies performed in 
the past, the most recent being several months ago.  Findings 
have been consistently negative.  Objective findings found no 
apparent abnormality.  The diagnosis was gaseous eructations 
and flatulence, etiology not determined at this time.  

An upper gastrointestinal study performed by VA in September 
1994 was interpreted as normal.  

A VA examination was conducted in July 1995.  At that time, 
the diagnosis was flatulence, etiology unknown, possibly 
related to lactose intolerance or bland loop syndrome.  The 
examiner commented that neither of these diagnostic 
possibilities would have any relationship to the shell 
fragments that remained in the veteran's upper abdomen.  
Although, it was noted, to be absolutely certain of this, the 
report of the laparotomy that was performed during service 
would have to be reviewed.  Another examination was conducted 
in November 1999.  The examiner stated that the report of the 
laparotomy performed after the initial shell fragment wound 
injury would be necessary to ascertain whether or not the 
veteran's gastrointestinal complaints were related to the 
injury sustained during service.  Attempts to obtain that 
record have not been successful.  

The veteran's gastrointestinal complaints have not been found 
to be related to service or to his service connected 
disabilities.  As noted in the previous discussions, such a 
relationship must be established for service connection to be 
granted.  While the veteran has testified at his hearings on 
appeal that he believes that his disability is related to the 
shell fragment wounds he sustained while on active duty, as 
noted, he is a layman and not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Under these 
circumstances, service connected is not warranted.  




Increased Rating- Post-traumatic stress disorder

Service connection for post-traumatic stress disorder was 
granted by the RO in May 1995.  A 10 percent evaluation was 
assigned from January 1995.  The veteran disagreed with the 
initial evaluation.  Subsequently, a July 1996 rating 
decision increased the initial disability evaluation to 50 
percent, again from January 1995.  The veteran has continued 
to disagree with this evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder is rated under 
code 9411.  New regulatory criteria with respect to rating 
psychiatric disorders became effective November 7, 1996.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Under the current criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The current 50 percent evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(2002).

Under the criteria in effect at the time the veteran's claim 
was filed in January 1995, a 50 percent evaluation 
contemplated that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1994).

The veteran filed his claim for service connection in January 
1995.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Accordingly, consideration will be given to 
both versions of the regulations to determine which version 
is most favorable to the appellant.

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-November 1996 nor the 
post-November 1996 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

A VA examination was conducted in January 1995.  At that 
time, the veteran's military history, including history of 
shell fragment wound injury, was related.  It was noted that 
following service, the veteran had worked several jobs, 
including as a machine operator, recapping tires, 
bricklaying, and on the housekeeping detail of the VA 
hospital at Jackson, Mississippi for 20 years.  It was noted 
that he had only been promoted once during that time, and he 
reported having had continual problems with his supervisor.  
He had been married three times, his first two marriages 
ending because of his irritability and anger.  

On mental status evaluation, it was noted that the veteran 
had an irritable manner and his speech was unusual because he 
was almost shouting.  He did not talk easily about his 
experiences in Vietnam, but still watched war movies even 
though they troubled him.  He had intrusive thoughts two to 
three times per week, but never had flashbacks.  He also had 
nightmares three or four times per week, and reported having 
had one about being lost while in Vietnam one day earlier.  
He used to enjoy being with friends, but now only stayed home 
after work, watching television.  He always sat against the 
wall in a corner away from people.  He had a number of 
depressive symptoms, felt sad most of the time as well as 
irritated and angry with people.  He had a low energy level, 
tired easily, although he was restless and could not sit in 
one place.  He slept poorly, about three hours per night.  He 
had suicidal thoughts once per month, but without a plan and 
complained that his thinking, concentration and memory were 
not what they had been.  He had problems dealing with people 
and lost his temper frequently.  The diagnoses were post-
traumatic stress disorder and dysthymic disorder.  His Global 
Assessment of Functioning (GAF) score was 55.  

The veteran was hospitalized in September and October 1995 
for treatment of post-traumatic stress disorder.  The 
discharge summary noted a diagnosis of post-traumatic stress 
disorder, chronic with minor depressive features, and the GAF 
was noted as 75/85.

At the time of a VA examination in June 1996, it was noted 
that the veteran had worked for VA for 22 years and had had 
approximately 10 disciplinary actions.  He currently saw a 
doctor at the VAMC in Jackson once per month.  He took 
medication for sleep and another medication that he could not 
name.  On mental status examination, he was alert and 
oriented and neatly groomed.  He had a constricted and angry 
affect.  He showed little affective change when discussing 
any emotional issue.  There was no evidence of a thought 
disorder.  Memory and intellect were not tested, since they 
had previously found to be intact.  He reported continuously 
feeling that he would be harmed by someone, but had no 
delusions as such.  He reported no experiences of 
hallucinations, and did not report current homicidal or 
suicidal ideations.  The assessment was that the veteran had 
apparently maintained employment at the cost of great 
personal strain anxiety.  The diagnosis was post-traumatic 
stress disorder, with depressive symptoms.  The GAF score was 
51, with moderate symptoms and moderate difficulty in social 
and occupational functioning.  

Under the criteria in effect prior to November 1996, the 
veteran would have to manifest severe social and industrial 
impairment for a higher rating.  The 1995 and 1996 VA 
examinations show that, with the aid of medication, he was 
able to maintain his employment, although his lack of 
advancement clearly showed some disability associated with 
his psychiatric disorder.  The veteran's post-traumatic 
stress disorder was manifested by anxiety, nightmares, 
irritability, problems with impulse control, and a 
constricted and angry affect.  He had difficulties with 
relationships as demonstrated by have been married three 
times and lack of advancement at work despite working for VA 
for many years.  The Board notes that a GAF of 51 to 60 is 
defined as "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers)." 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).  The 
veteran's GAF scores of 51 and 55, and the manifestations of 
disability noted above, do not; demonstrate the severe level 
of social and industrial impairment required for a 70 percent 
evaluation from January 1995 to November 1996.  38 C.F.R. 
Part 4, Diagnostic Code 9411 (1994); see Fenderson, supra.  

An examination was conducted by VA in September 1999.  At 
that time, the veteran stated that he had been attending the 
mental hygiene clinic at a VA facility for several months, 
but stopped going because it did not seem to be helping.  He 
had been hospitalized on several occasions and currently took 
medication for depression and to help him sleep.  On mental 
status evaluation, he stated that he felt nervous all of the 
time.  He had trouble sleeping and worried about people 
approaching him.  He ruminated about combat "most of the 
time." He avoided combat movies and was bothered by sudden 
loud noises such as fireworks.  He stated that he could 
sometimes tolerate crowds, but at other times, could not.  He 
denied hallucinations, but admitted to a remote history of 
homicidal and suicidal thoughts.  He had not had any attempts 
to harm himself.  He had insomnia because of nightmares about 
war experiences.  There were no flight of ideas or loose 
associations.  Mood was anxious, as was affect.  Judgment was 
felt to be adequate and insight was fair.  The diagnosis was 
PTSD, GAF 65.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  DSM-IV, supra.

Since November 1996, the veteran's disability has been 
manifested by anxiety, nightmares, irritability, problems 
with impulse control, and a constricted and angry affect.  He 
had difficulties with his relationships and at times could 
not tolerate crowds.  Regarding the manifestations that would 
warrant a 70 percent rating under the current criteria, it is 
noted that the veteran has manifested suicidal ideations in 
the past, and has anxiety, impaired impulse control, and 
depression.  He has not; however, manifested such symptoms as 
obsessional rituals, intermittently illogical speech, near-
continuous panic attacks, spatial disorientation, or neglect 
of personal appearance and hygiene.  However, a longitudinal 
review of the veteran's disability indicates some improvement 
since 1996, as reflected in the current GAF score of 65, 
which corresponds with mild impairment.  These symptoms and 
this level of disability is not considered to be sufficient 
to warrant a rating in excess of 50 percent for post-
traumatic stress disorder since November 7, 1996.  38 C.F.R. 
Part 4, Diagnostic Code 9411 (2002); see Fenderson, supra.

Earlier Effective date for a Total Rating

The record shows that the veteran first claimed to be totally 
disabled due to his service connected disabilities in the 
substantive appeal he submitted in connection with this 
appeal.  The RO received that document on February 7, 1996.  
The veteran stated at that time, that he believed that he 
should be rated 100 percent.  The veteran's formal claim for 
a total rating based on individual unemployability was 
received by the RO on September 30, 1996.  Soon thereafter, 
on October 7, 1996, a statement showing that the veteran had 
taken early retirement, effective on September 30, 1996.  
With that statement, a record of the veteran's leave usage 
showed that he began taking leave without pay for the final 
week of his employment, the week of September 23 to September 
27.  By rating decision of the RO, a total rating based on 
individual unemployability was granted, effective October 1, 
1996.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree or a claim for pension denied for the 
reason the disability was not permanently and totally 
disabling, receipt of one of the following may be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  

(1)  The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services hospital.  

(2)  The date of receipt of evidence from a private physician 
when evidence furnished by or on behalf of the claimant is 
within the competence of the physician.  
38 C.F.R. § 3.157(b).

The veteran remained employed until the end of September 
1996.  This prohibits an effective date for an award of a 
total rating by reason of individual unemployability prior to 
that time.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  However, 
the record shows that he was not actually working from 
September 23 to September 30, the effective date of his 
retirement, and was, in fact, not being paid for this time.  
Under these circumstances, the Board believes that the 
veteran made his claim for a total rating on February 7, 
1996, but that unemployability was not actually demonstrated 
until September 23, 1996.  As such, the proper effective date 
of the award should be September 23, 1996.  


ORDER

Service connection for hypertension, degenerative arthritis, 
a gastrointestinal disorder, and a disability manifested by 
chest pain is denied.  

A rating in excess of 50 percent for post-traumatic stress 
disorder is denied.  

An effective date of September 23, 1996 for an award of a 
total rating based on individual unemployability is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.  


		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

